 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
ALLA BUTLER,                                               :                     5/27/2021
                                                           :
                                         Plaintiff,        :
                                                           :       21-CV-164 (VSB)
                           -against-                       :
                                                           :            ORDER
THE ALL AMERICAN BAR ON FIRST                              :
AVENUE, INC., et al.,                                      :
                                                           :
                                         Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          Defendants’ initial deadline to answer or otherwise respond to Plaintiff’s complaint was

 February 8, 2021. (Docs. 5–8.) Defendants did not comply with this deadline, request an

 extension, or otherwise appear, leading me to direct Plaintiff to move for default judgment.

 (Doc. 9.) Plaintiff did so, and I signed an order to show cause as to why a default judgment

 should not issue against Defendants in this case. (Doc. 31.) On April 7, 2021—about two

 months after their answers were due—Defendants noticed an appearance and asked that I

 adjourn the pending motion for default judgment. (Doc. 33.) I granted that request and ordered

 the parties to submit a status update on or before May 10, 2021. (Doc. 34.) In that status

 update—which was submitted a day late—the parties indicated that settlement discussions were

 unsuccessful and asked that Defendants have another two weeks to respond to the complaint.

 (Doc. 36.) I granted the parties’ request and set May 25, 2021—more than three months after

 Defendants’ initial deadline—as Defendants’ deadline to answer or otherwise respond to the

 complaint. (Doc. 37.) In this order, I stated that I was “highly unlikely” to grant any subsequent

 extensions related to the filing. (Id.) Once again, Defendants have missed their deadline to
 respond to Plaintiff’s complaint and have failed to request an extension.

        Accordingly, it is hereby:

        ORDERED that if Plaintiff intends to seek a default judgment she is directed to do so in

 accordance with Rule 4(H) of my Individual Rules and Practices in Civil Cases by no later than

 June 25, 2021. If Plaintiff fails to do so or otherwise demonstrate that she intends to prosecute

 this litigation, I will dismiss this case for failure to prosecute pursuant to Federal Rule of Civil

 Procedure 41(b).

        IT IS FURTHER ORDERED that if Defendants submit an answer(s) in the meantime,

 they are directed to submit a separate filing as to why they have now missed a second deadline to

 respond to Plaintiff’s complaint and why I should accept any untimely filings in light of the

 procedural history in this case.

 SO ORDERED.

Dated: May 27, 2021
       New York, New York

                                                       ______________________
                                                       Vernon S. Broderick
                                                       United States District Judge
